Citation Nr: 1616055	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-29 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right index finger disability.

3.  Entitlement to service connection for insomnia and lack of concentration, claimed as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to January 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has right foot disability, right index finger disability, or disability manifested by insomnia and lack of concentration, at this time.


CONCLUSION OF LAW

A right foot disability, right index finger disability, or disability manifested by insomnia and lack of concentration, was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has right foot and right index finger disabilities that are related to his service.  He also contends that he has insomnia and a lack of concentration related to his service-connected hearing loss disability.


The service treatment records (STRs) include a September 1959 note which reflects  a bruised right index finger and infection.  The right index finger was incised and drained.  In November 1960, he dropped an object on his right foot which was diagnosed as a contusion.  An X-ray examination of the right foot was negative.  With regard to a disability manifested by insomnia and a lack of concentration, the STRs are void of findings, complaints, symptoms, or a diagnosis of any disability manifested by insomnia and lack of concentration.  In an October 1960 report of medical history, the Veteran complained of a history of swollen or painful joints, but denied frequent trouble sleeping, nervous trouble of any sort, or foot trouble.  

An October 1960 separation examination indicates a normal clinical evaluation of the upper and lower extremities.

Post-service, VA treatment records are void of any diagnosis of right foot disability, right index finger disability, or disability manifested by insomnia and lack of concentration.

In this case, there is no medical evidence of right foot disability, right index finger disability, or disability manifested by insomnia and lack of concentration, either during or since the Veteran's service.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  To the extent that the Veteran complains that he has right foot and right index finger symptoms, in addition to insomnia and a lack of concentration, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability,' not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The treatment records, overall, provide highly probative evidence against these claims.  While the Board understands the Veteran's concerns, he is not medically qualified to diagnose himself with a right foot or right index finger disability, or disability manifested by insomnia and lack of concentration.

In any event, even if a right foot or right index finger disability had been diagnosed, this would not provide a basis to the grant as there is no evidence of an etiological relationship between any claimed right foot or right index finger disability and the Veteran's service more than 50 years ago.

With regard to a disability manifested by insomnia and a lack of concentration, there is no evidence of any etiological relationship between these symptoms and the Veteran's service or service-related bilateral hearing loss disability.

While the Board has closely reviewed the medical and lay evidence in the Veteran's claims file, the Board notes that a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are based on the contentions that he has currently diagnosed right foot and right index finger disabilities that are related to service that is related to service and a disability manifested by insomnia and a lack of concentration that is related to his service-connected bilateral hearing loss disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the existence of a current diagnoses of right foot and right index finger disabilities and a disability manifested by insomnia and lack of concentration, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the foregoing, the Board finds that the medical evidence outweighs the contentions of the Veteran and his spouse.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against these claims and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in December 2008 and December 2009 which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, the Board notes that a VA medical examination and opinion was not obtained in this case to address the etiology of the Veteran's claimed right finger disability, right foot disability, and disability manifested by insomnia and a lack of concentration.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical opinions are warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of a current diagnosis of a right foot disability, right index finger disability, and a disability manifested by insomnia and a lack of concentration, is the Veteran's own conclusory generalized lay statement, which is unsupported by the medical evidence.  Although the Veteran believes that he has a right foot disability, right index finger disability, and a disability manifested by insomnia and a lack of and that these disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

ORDER

Service connection for a right foot disability is denied.

Service connection for a right index finger disability is denied.

Service connection for insomnia and lack of concentration, secondary to service-connected hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


